Citation Nr: 1527024	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  07-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from April 1953 to January 1955.  He died in September 1988; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in May 2011, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case.  In the May 2011 remand, the Board instructed that an assessment be obtained from the Under Secretary for Health as to the size and nature of the radiation dose due to the Veteran's exposure to ionizing radiation.  This assessment is required under 38 C.F.R. § 3.311(a)(2)(iii) (2014).  Despite the Board's instructions, this assessment was not obtained.  Therefore, another remand is necessary to obtain the assessment from the Under Secretary for Health.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an assessment from the Under Secretary for Health, to the extent feasible based on available methodologies, as required under 38 C.F.R. § 3.311(a)(2)(iii) as to the size and nature of the radiation dose due to the appellant's assertions of the Veteran's exposure to ionizing radiation during service as the result of his duties over an extended period of time from April 1953 to January 1955 at Killeen Base (now Fort Hood).  

Advise the Under Secretary for Health as to the following credible statements made by service members who served with the Veteran: the Veteran was selected and received Q clearance for military duty at an atomic secret weapons project at Killeen Base and reported in August 1953; the Q area was where the atomic bombs were assembled and dismantled by civilian technicians and the Veteran's duties included guarding and securing of the area which brought them in contact with the atomic weapons used at the time; two military police companies, 8455th and 8456th, were assigned (the Veteran was part of 8456th); radiation detection badges designed to detect certain kinds of radiation exposure were distributed; the Veteran was involved in the movement and storage of nuclear weapons and radioactive materials at Killeen Base.  

For purposes of making this dose determination, it is assumed that these lay statements are credible in asserting the Veteran's involvement with these programs.  See 38 C.F.R. § 3.311(a)(4)(i), (ii).  Then, depending on the result of the dose assessment, refer the claim to the Under Secretary for Benefits for further consideration, including an opinion, if appropriate.  See 38 C.F.R. § 3.311(b)(1)(iii).

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




